By the Court.
It is not claimed by the appellant that an error of law, in admitting or excluding evidence, occured at the trial. The only point made by the appellant is, that the evidence is insufficient to sustain the findings, or justify the decision based thereon. The sole specification is, “that the testimony of the plaintiff, which is positively contradicted by the defendant, whose character for veracity has not been impeached, is not corroborated sufficiently to established the charge of extreme cruelty, as defined by statute.” The general grounds, upon which the complaint proceeds, are physical suffering and mental suffering, both of which are alleged to have been caused by the cruel treatment of the defendant toward the plaintiff for a number of years of *94their married life. The voluminous record sent up is full of the details of the most disgusting and outrageous conduct of the defendant toward the plaintiff; and if the evidence tending to show these is to be believed, it would be a reproach to the law should relief be denied to the plaintiff.
The Court below gave credit to the plaintiff’s evidence, and rendered a decree in her favor. Supposing, as claimed by the appellant’s counsel, that the testimony of the plaintiff was directly contradicted by that of the defendant, the rule habitually applied here must work an affirmance of the judgment. But, on looking into the evidence of the defendant, we are not prepared to say that a great deal is to be found there going to substantially contradict the case of the plaintiff. Much of it consists of a rather poor apology for a line of conduct of the most reprehensible and brutal character, appearing to have been habitually pursued by the defendant toward the plaintiff, his wife.
The evidence given upon the part of the plaintiff by witnesses other than herself, affords a sufficient corroboration of her own testimony within section one hundred and thirty of the Civil Code.
Judgment affirmed. Remittitur forthwith.